DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Applicant’s arguments, filed on 04/21/2021, with respect to the claim(s) rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, and a new Non-Final office action is made based on the preliminary amendment filed on October 16, 2019.
                                                                 Double Patenting
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long 759 F.2d 887,

225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.Claims 7-8,10-12 and 14-19 of this instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11of the US patent no. 10,491,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as of the patent application claims [such as providing secure storage and transmission of files in a computer system utilizing encryption and block-chain techniques], but with obvious wording variations. Therefore, this is a non-statutory double patenting.

                                  
                                            Claim Rejections - 35 USC §112
5. The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 “(d)    Repeating steps (b) and (c)”. It is not clear how many times the steps (b) and (c) is being repeated; and what is the end result or target for repeating these steps.
Appropriate correction is required.

8. Claims 8-19 don’t cure the deficiency of claim 7and are rejected under 35 USC 112 (b) for their dependency upon claim 7.

9.    Claim 14 recites: “a viewing limit is associated with the first file, and the method further includes destroying the instance when the viewing limit is exceeded”. It is not clear what is meant by this limitation and what is being destroyed. Is that the file being destroyed or something else.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11. Claim(s) 7-9 and 19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yanovsky (US Pub.No.2017/0272100).

12.   Regarding claims 7 and 19 Yanovsky  teaches a computer implemented method and a non-transitory computer readable media for securely managing files among a plurality of computer nodes connected to a server over an internet, comprising the steps of: (a)  receiving a 

distributing the unique slices to the currently connected nodes such that no currently connected node receives all of the unique slices (Para:0080  and Para:0083-0084 teaches distributing the plurality of encoded chunks to a set of storage nodes, so no currently connected node receives all of the unique slices).

13.  Regarding claim 8 Yanovsky teaches the method, wherein in the dividing of step (c), the number of unique slices is equal to at least the number of nodes, and wherein in the distributing of step (c), each currently connected node receives at least one of the unique slices (Para: 0128 and Para: 0083-0084 teaches distributing the plurality of encoded chunks to a set of storage nodes, so each of the currently connected node receives at least one of the unique slices).

.

                                             Claim Rejections - 35 USC § 103
15. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16. Claims 10-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky (US Pub.No.2017/0272100) as applied to claim 7 above and further in view of Lingappa (US Pub.No.2016/0292672).

17.    Regarding claim 10 Yanovsky teaches the method, further comprising the steps of: (a) receiving a request for a first file of the plurality of files from a first node of the plurality of nodes; (c)  retrieving the unique slices corresponding to the first file from the currently connected nodes;  (e) accessing assembly information for the first file; (f) reassembling the unique slices into an instance of the first file; and (h) transmitting the instance to the first node (Para: 0007-0008 and Para: 0025 teaches receiving the data file from the  storage nodes. The data of the plurality of files are split into segments. Each segment is encoded into a number of codeword chunks, wherein none of the codeword chunks contains any of the segments. Each codeword chunk is packaged with encoding parameters and identifiers, and generates metadata for at least one file of the plurality of files and metadata for related segments of the at least one file. 

But Yanovsky does not expressly teach (b) transmitting a private encryption key to the first node; (d) decrypting the slices and (g) encrypting the instance with a public key associated with the private key; 

Lingappa teaches (b) transmitting a private encryption key to the first node; (d) decrypting the slices (g) encrypting the instance with a public key associated with the private key (Fig.1, Para: 0008, Para: 0018 and Para: 0060-0062 teaches receiving a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer. The transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature. The method further comprises validating the transfer of the amount of the digital currency using the digital signature. Para: 0034, Para: 0058 teaches the digital signature will refer to an electronic signature for a message. The digital signature will be used to validate the authenticity of a transaction message sent within a cryptocurrency payment network. A digital signature will be a unique value generated from a message and a private key using an encrypting algorithm. A decrypting algorithm using a public key may be used to verify the signature. The digital signature may be a numeric value, an alphanumeric value, or any other type of data including a graphical representation).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yanovsky to include transmitting a private encryption key to the first node; (d) decrypting the slices (g) encrypting the instance with 

18.    Regarding claim 11 Lingappa teaches the method, wherein prior to step c, the method includes receiving payment for the instance in crypto-currency (Para: 0030 teaches receiving payment for the instance in crypto-currency).

19. Regarding claim 12 Yanovsky teaches the method, further comprising the steps of transmitting the assembly information to each of the plurality of connected nodes as a distributed ledger transaction (Para: 0007 and Para: 0080 teaches transmitting the assembly information to each of the plurality of connected nodes).

32. Regarding claim 13 Lingappa teaches the method, wherein the distributed ledger transaction includes information indicative of a price of the first file (Para: 0029-0032 teaches the transaction includes the amount of digital currency (transaction amount) to be transferred).

20.  Regarding claim 15 Lingappa teaches the method, further comprising transmitting payment in crypto-currency to an owner of the first file, where the step of transmitting payment comprises sending a distributed ledger transaction to each of the connected nodes (Para: 0060-0062 teaches transmitting payment in crypto-currency and sending a distributed ledger transaction to each of the connected nodes).

21 Regarding claim 16 Lingappa teaches the method, further comprising transmitting payment in crypto-currency to an owner of each of the plurality of nodes, where the step of transmitting 

22.  Regarding claim 17 Lingappa teaches the method, wherein the payment is also proportional to an amount of distributed ledger mining performed by each node (Para: 0006-0008 teaches the payment is also proportional to an amount of distributed ledger mining performed by each node).

23. Regarding claim 18 Lingappa teaches the method, further comprising transmitting payment in crypto-currency to an owner of each of the plurality of nodes, where the step of transmitting payment comprises sending a further distributed ledger transaction to each of the connected nodes, wherein an amount of said payment is proportional to an amount of distributed ledger mining performed by each node allocated to storing the unique slices (Para: 0060-0062 teaches transmitting payment in crypto-currency and sending a distributed ledger transaction to each of the connected nodes. Para: 0006-0008 the amount of payment is proportional is proportional to an amount of distributed ledger mining performed by each node allocated to storing the unique slices).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431